Exhibit AGREEMENT AGREEMENT (this “Agreement”), dated April 15, 2008, is entered into by and among The Lion Fund, L.P., a Delaware limited partnership (“Lion Fund”), Western Sizzlin Corp., a Delaware corporation, Biglari Capital Corp., a Texas corporation, Western Acquisitions L.P., a Delaware limited partnership, Western Investments Inc., a Delaware corporation, Sardar Biglari and Philip Cooley (collectively, the “Biglari Stockholders”) and S. Sue Aramian, Martha Aramian, Charles E. Arnett, Virginia Arnett, Gary A. Ruben, Irene Ruben, Natasha Sedaghat, Parvindokht Sedaghat, Shapour Sedaghat, Shawn Sedaghat and Tim Taft (collectively, the “Other Stockholders”).Each of the Biglari Stockholders and the Other Stockholders are hereinafter sometimes referred to individually as a “Party” and collectively as the “Parties.”Capitalized terms used herein shall have the meanings attributed to such terms in Section 4.06 hereof or elsewhere in this Agreement. WHEREAS, the Biglari Stockholders are members of a group with respect to their investment in The Steak n Shake Company (the “Company”); WHEREAS, the Biglari Stockholders, as members of a group, are deemed to beneficially own an aggregate of 2,424,945 shares of common stock (the “Common Stock”) of the Company, constituting 8.5% of the outstanding shares of Common Stock as of the date hereof; WHEREAS, the Biglari Stockholders previously commenced a solicitation of proxies to elect Sardar
